Case 1:19-cv-00321-JAO-WRP Document 1 Filed 06/21/19 Page 1 of 14             PageID #: 1
                                                                    FILED IN THE

ORIGINAL                                                     UNITED STATES DISTRICT COURT
                                                                DISTRICT OF HAWAII

                                                                    JUN 21 2019
 JOHN B. HOPKINS
 86-269 Hokuaea St.                                          at_l ^o'clock andSQmin. M
 Waianae, Hawaii 96792                                           SUE BEITIA,CLERK
 DEFENDANT PROSE

 (808)699-5186

                              UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF HAWAII




  JOHN 8. HOPKINS                            CIVIL NO  CV19 00321 JAOWRP
         Plaintiffs,                         (CIVIL RIGHTS ACTION COMPLAINT
  vs.                                        PURSUANT TO 42 U.S.C. §1983)

  WILLIAM AILA, Deputy Director,             VERIFIED COMPLAINT FOR
  Department of Hawaiian Home Lands          DECLARATORY AND INJUNCTIVE
  JOBIE MASAGATANI, Director,                RELIEF;
  Department of Hawaiian Home Lands          SUMMONS
  KIP AKANA, Acting Enforcement Division
  Supervisor, Department of
  Hawaiian Home Lands
  MICHAEL P. KAHIKINA, Commissioner,
  HAWAIIAN HOMES COMMISSION,
  WREN WESCOATT,lll, Commissioner,
  Hawaiian Homes Commission,
  RANDY AWO, Commissioner, Hawaiian
  Homes Commission,
  PAULINE NAMU'O, Commissioner,
  Hawaiian Homes Commission,
  ZACHARY HELM, Commissioner, Hawaiian
  Homes Commission,
  WALLACE A. ISHIBASHI, Commissioner,
  Hawaiian Homes Commission,
  DAVID B. KA'APU, Commissioner,
  Hawaiian Homes Commission,
  Department of Hawaiian Home Lands,
  STATE OF HAWAII,
  UNITED STATES
       Defendants.




        VERIFIED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

        COMES NOW, Plaintiff JOHN B. HOPKINS ("Hopkins" Defendants), a native

 Hawaiian as defined by the Hawaiian Homes Commissions Act of 1920, seeks to

 Prepared by: Premier Paralegal Services                                           Page 1
Case 1:19-cv-00321-JAO-WRP Document 1 Filed 06/21/19 Page 2 of 14                   PageID #: 2




 challenge the homestead lease program administered by DHHUHHC and hereby

 files this Complaint for Declaratory Judgment and Prospective Injunctive Relief against

 the Deputy Director and Director of the Department of Hawaiian Home Lands, the

 Department of Hawaiian Home Lands (hereinafter "DHHL"), the Hawaiian Homes

 Commission (hereinafter "HHC"), the State of Hawaii (hereinafter "State") and the

 United States (hereinafter the "US"), for violating his rights to DUE PROCESS, when

 Plaintiff's received a "Complaint for Ejectment" their home on Hawaiian Homestead

 Lands, in violation of the Due Process Clauses of the Fifth and Fourteenth Amendment

 to the United States Constitution, as well as the "Takings Clause" of the Fifth

 Amendment to the United States Constitution.


        All Defendants are sued in their OFFICIAL CAPACITIES as they have acted

 UNDER COLOR OF LAW.


        Both the State of Hawaii and the United States are indispensable parties to

 this action, which seeks Declaratory Judgment and Prospective Injunctive Relief. See

 Arakaki v. Lingle 477 F.3d 1048, 1059 (9th Cir. 2007). Failure of Plaintiff Hopkins to

 include "indispensable parties" will result in the dismissal of his action. See Carroii v.

 Nakatani 342 F.3d 934, 944(9th Cir.2003).


        This action is brought pursuant to 42 U.S.C. §1983.


                                  JURISDICTION AND VENUE
        1. Plaintiff bring this action pursuant to 42 U.S.C. §1983 for violations of their

 DUE PROCESS civil rights under the Fifth and Fourteenth Amendments to the United




 Prepared by: Premier Paralegal Services                                                Page 2
Case 1:19-cv-00321-JAO-WRP Document 1 Filed 06/21/19 Page 3 of 14                    PageID #: 3




 States Constitution, as well as the "Takings Clause" of the Fifth Amendment to the

 United States Constitution.



         2. Plaintiff is a "native Hawaiian", as defined in section 201(a) of the Hawaiian

 Homes Commission Act, Pub. L. No. 67-34, 42 Stat. 108(1921)("HHCA"), to mean

 "any descendant of not less than one-half part of the blood of the races inhabiting the

 Hawaiian Islands previous to 1778."-As such they are beneficiaries of a "public trust"

 created in the Hawaii Admission Act, Pub. L. No. 86-3, 73 Stat. 4(1959)("Admission

 Act"). Plaintiff contends that the Department of Hawaiian Home Lands("DHHL"), a State

 of Hawaii agency that administers the Hawaiian Homestead Trust Lands, breached the

 Trust, by:


         A. Unlawfully attaching Plaintiffs' Home on Hawaiian Homestead Land to his

 long-term residential ground lease Hawaiian Homestead Land.

         B. Depriving Plaintiff of the potential to access the "Equity" of his improved tract

 of his long-term residential ground lease on Hawaiian Homestead Land to acquire the

 monetary loans he could have obtained to help him rehabilitate his financial debt and

 pay his mortgage for his long-term residential ground lease on Hawaiian Homestead

 Land.



         This Court's jurisdiction is found under 28 U.S.C. §1343(a)(3) and 42 U.S.C.

 §1983.


         3. Venue is proper in this Court under 28 U.S.C. §1391 because the parties

 reside in this District, and a substantial part of the events giving rise to this claim

 occurred in this District.


 Prepared by: Premier Paralegal Services                                                   Page 3
Case 1:19-cv-00321-JAO-WRP Document 1 Filed 06/21/19 Page 4 of 14                 PageID #: 4




                                           PARTIES

        4. Plaintiff Hopkins, is and was at all times herein relevant a resident of the State

 of Hawaii and a native Hawaiian with a long-term residential ground lease on Hawaiian

 Homestead Land, pursuant to the Hawaiian Homestead Act of 1920.


        5. Defendant William Aila, is and was, at all times herein relevant, a resident of

 the State of Hawaii and a Deputy Director of the Department of Hawaiian Home Lands

 ("DHHL"). Defendant Aila is being sued in his OFFICIAL CAPACITY,for Declaratory

 Judgment and Prospective Injunction Relief.


        6. Defendant Jobie Masagatani, is and was, at all times herein relevant, a

 resident of the State of Hawaii and a Director of the Department of Hawaiian Home

 Lands ("DHHL"), and the Chairperson of the Hawaiian Homes Commission ("HHC").

 Defendant Masagatani is being sued in her OFFICIAL CAPACITY,for Declaratory

 Judgment and Prospective Injunction Relief.


        7. Defendant Kip Akana, is and was, at all times herein relevant, a resident of

 the State of Hawaii and an Acting Enforcement Division Administrator of the Department

 of Hawaiian Home Lands ("DHHL"). Defendant Oshiro is being sued in his OFFICIAL

 CAPACITY,for Declaratory Judgment and Prospective Injunction Relief.


        8. Defendant Hawaiian Home Lands is a State of Hawaii Agency, whose

 fiduciary duty it is to administer over 200,000 acres of Hawaiian Homes Trust Lands,

 specifically for native Hawaiians as defined by the Hawaiian Homes Commission Act of

 1920. Defendant DHHL is being sued in its OFFICIAL CAPACITY,for Declaratory

 Judgment and Prospective Injunction Relief.


 ?r6Tp&rQAhy. Premier Paralegal Services                                              Page 4
Case 1:19-cv-00321-JAO-WRP Document 1 Filed 06/21/19 Page 5 of 14                  PageID #: 5




           9. Defendant Michael P. Kahikina, Is and was, at all times herein relevant, a

 resident of the State of Hawaii and an O'ahu Commissioner with the Hawaiian Homes

 Commission ("HHC"), of the Department of Hawaiian Home Lands ("DHHL"). Defendant

 Kahikina is being sued in his OFFICIAL CAPACITY,for Declaratory Judgment and

 Prospective Injunction Relief.


           10. Defendant Wren Wescoatt, III, is and was, at all times herein relevant, a

 resident of the State of Hawaii and an O'ahu Commissioner with the Hawaiian Homes

 Commission ("HHC"), of the Department of Hawaiian Home Lands ("DHHL"). Defendant

 Wescoatt, III, is being sued in his OFFICIAL CAPACITY,for Declaratory Judgment and

 Prospective Injunction Relief.


           11. Defendant Randy Awo, is and was, at all times herein relevant, a resident of

 the State of Hawaii and a Maui Commissioner with the Hawaiian Homes Commission

 ("HHC"), of the Department of Hawaiian Home Lands ("DHHL"). Defendant Awo is being

 sued in his OFFICIAL CAPACITY,for Declaratory Judgment and Prospective Injunction

 Relief.



           12. Defendant Pauline Namu'o, is and was, at all times herein relevant, a

 resident of the State of Hawaii and an O'ahu Commissioner with the Hawaiian Homes

 Commission ("HHC"), of the Department of Hawaiian Home Lands ("DHHL"). Defendant

 Namu'o is being sued in her OFFICIAL CAPACITY,for Declaratory Judgment and

 Prospective Injunction Relief.


           13. Defendant Zachary Helm, is and was, at all times herein relevant, a resident

 of the State of Hawaii and a Moloka'i Commissioner with the Hawaiian Homes


 Prepared by: Premier Paralegal Services                                               Page 5
Case 1:19-cv-00321-JAO-WRP Document 1 Filed 06/21/19 Page 6 of 14                   PageID #: 6




 Commission ("HHC"), of the Department of Hawaiian Home Lands("DHHL"). Defendant

 Helm is being sued in his OFFICIAL CAPACITY,for a Declaratory Judgment and

 Prospective Injunction Relief.


           14. Defendant Wallace A. Ishibashi, is and was, at all times herein,relevant, a

 resident of the State of Hawaii and an East Hawaii Commissioner with the Hawaiian

 Homes Commission ("HHC"), of the Department of Hawaiian Home Lands ("DHHL").

 Defendant Ishibashi is being sued in his OFFICIAL CAPACITY,for a Declaratory

 Judgment and Prospective Injunction Relief.


           15. Defendant David B. Ka'apu, is and was, at all times herein relevant, a

 resident of the State of Hawaii and a West Hawaii Commissioner with the Hawaiian

 Homes Commission ("HHC"), of the Department of Hawaiian Home Lands("DHHL").

 Defendant Ka'apu is being sued in his OFFICIAL CAPACITY,for a Declaratory

 Judgment and Prospective Injunction Relief.


           16. Defendant Hawaiian Homes Commission is the EXECUTIVE BOARD of

 DHHL. Defendant HHC is being sued in its OFFICIAL CAPACITY,for a Declaratory

 Judgment and Prospective Injunction Relief.


           17. Defendant State of Hawaii is a vital party to this action and is being sued in

 its OFFICIAL CAPACITY,for a Declaratory Judgment and Prospective Injunction Relief.


           18. Defendant United States is a vital party to this action of Hawaii is being sued

 in its OFFICIAL CAPACITY, for a Declaratory Judgment and Prospective Injunction

 Relief.




               Premier Paralegal Services                                                Page 6
Case 1:19-cv-00321-JAO-WRP Document 1 Filed 06/21/19 Page 7 of 14                  PageID #: 7




                                  STATEMENT OF THE CASE

        This is a Civil Rights action, that seeks to directly challenge the homestead lease

 program that is administered by Defendants DHHL and HHC,for which the State of

 Hawaii and the United States are indispensable parties to this action.


        This action arose when on April 8, 2019, Plaintiff was notified by the Defendant

 Akana, via a "Notice of Cancellation and Order to Vacate Residential Lot Lease No.

 5582, Lot No. 121,Waianae, Oahu, Hawaii contested Case Docket No.

 10-012"(hereinafter "Notice").


        The Notice was signed by Kip Akana, Acting Enforcement Division Supervisor,

 Department of Hawaiian Home Lands.


        Plaintiff was never provided with:


        A. Notice of the Rules, Regulation, Policies and Procedures of the Department

 of Hawaiian Home Lands and the Hawaiian Homes Commission as to the "Process"

 that is Due to the Plaintiff, by which he may gain access to the "Equity" in his long-term

 residential ground lease.


        B. Counsel to advise Plaintiff of what Plaintiffs' options or remedies are in going

 through the lease cancellation and contested case process, such as remedying his

 mortgage debt by taking out a loan through the "Equity" of his improved long-term

 residential ground lease on Hawaiian Homestead Land.


        C. A fair hearing to defend himself (Plaintiff), especially without the aid of

 counsel, in the Contested Case Process.



 Prepared by: Premier Paralegal Services                                                 Page 7
Case 1:19-cv-00321-JAO-WRP Document 1 Filed 06/21/19 Page 8 of 14                  PageID #: 8




        D. Adequate NOTICE as to their Right to Appeal the decision of the Commission

 to Cancel their lease.


        E. Adequate NOTICE as to their Right to Contested Case review.


        F. The right to appeal the "Order to Vacate".


        Defendant DHHLand HHC has NO policies, procedures or Administrative Rules

 that protect the Due Process Rights of native Hawaiians living on Hawaiian Home

 Lands as it relates to Defendant DHHL's practice of denying native Hawaiians, who live

 on Hawaiian Homelands, to access the "Equity" in their long-term residential ground

 leases.



        Defendants DHHL and HHC subjected Plaintiff to sign a one-sided contract for

 his long-term residential ground lease, that gave Plaintiff notice that his failure to meet

 his mortgage payments on his Home, can result in his long-term residential ground

 lease cancellation.



        Defendants DHHL and HHC did NOT include any provision in Plaintiffs' long-term

 residential ground lease that he could access the "Equity" from the improvements on his

 long-term residential ground lease.


        Defendants DHHL and HHC's policies, procedures, rules and regulations or

 practices relating to the long-term residential ground lease agreements to native

 Hawaiians breach the HHCA Trust in that it works to set native Hawaiians up to fail in

 owning their Home and their long-term residential ground leases.




 Prepared by: Premier Paralegal Services                                               Page 8
Case 1:19-cv-00321-JAO-WRP Document 1 Filed 06/21/19 Page 9 of 14                PageID #: 9




        This action seeks to have this Court to issue two Declaratory Judgments against

 the State of Hawaii Defendants:


        i That the Defendants failed to provide even the basic fundamental rights of

 native Hawaiians to Due Process BEFORE the government seeks to take adverse

 action against native Hawaiians who reside on Hawaiian Home Lands.


      . ii That Defendants "Breached the Trust" by failing to enact policies, procedures

 and administrative rules to safeguard against the arbitrary and capricious evictions of

 native Hawaiians with long-term residential ground leases on Hawaiian Home Lands.


        This action further seeks two Prospective Injunctive Reliefs against the State of

 Hawaii Defendants:



        i. To prevent the Defendants from Judicially moving to Eject the Plaintiff from his

 long-term residential ground leased home on Hawaiian Home Lands; and

        ii. To Enjoin the Defendants from seeking any further actions for ejectment, until

 policies and procedures and administrative rules are enacted to ensure that the

 Defendants act in accordance with the basic fundamental rights of native Hawaiians

 with long-term residential ground leases on Hawaiian Home Lands.


                                CAUSE OF ACTION - COUNT I
        The following constitutional right to be free from the unauthorized "Governmental

 Taking" of Plaintiffs' home has been violated by the Defendants:


        When Defendants Alia, Masagatani and the HHC members decided to "Take" the

 Plaintiffs long-term residential ground lease, without just compensation and give


 Prepared by: Premier Paralegal Services                                             Page 9
Case 1:19-cv-00321-JAO-WRP Document 1 Filed 06/21/19 Page 10 of 14                     PageID #: 10




  Plaintiffs long-term residential ground lease to another native Hawaiian awaiting such a

  lease on the DHHL Waitlist, in violation of the "Takings Clause" of the Fifth Amendment

  to the United States Constitution.


           Supporting facts:



           On December 18, 2018, the Defendants held a "Contested Case" hearing against

  Plaintiff. Plaintiff was NOT present due to his terminal medical condition: Cirrhosis of the

  Liver.



           Plaintiff was under Doctors' care in recovering from a medical procedure that was

  related lot his medical condition, when the Defendants held the Contested Case hearing

  without Plaintiff being present on December 18, 2018.


           Plaintiff was never provided with counsel to advise him of his options or as to the

  severity of having an adverse decision made against him.


           Plaintiff never received adequate rules, regulations, policies or procedures as to

  the "PROCESS" that would be "DUE" to him BEFORE the Defendants DHHL and HHC

  would seek to "Take" Plaintiffs' home from him.


           Injury:



           Without this Court's intervention. Plaintiff, and their will lose his home in clear

  contravention of the "Takings" Clause of the Fifth Amendment to the United States

  Constitution.




  Prepared by: Premier Paralegal Services                                                  Page 10
Case 1:19-cv-00321-JAO-WRP Document 1 Filed 06/21/19 Page 11 of 14                     PageID #: 11




                                 CAUSE OF ACTION - COUNT II

         The following constitutional right has been violated by the Defendants:

         When Defendants Aila, Masagatani and the HHC members failed to adequately

  enact or adopt policies, procedures or administrative rules to provide native Hawaiians

  with long-term residential ground leases on Hawaiian Homestead Lands with; Notice,

  Hearing, the opportunity to Defend against the taking of their family home, nor a

  decision by the HHC or a chance to appeal the adverse decision, in violation of the Due

  Process Clauses of the Fifth and Fourteenth Amendments to the United States

  Constitution.



         Supporting facts:



         April 8, 2019 Plaintiff was notified by the Defendant Akana, via a Complaint for

  Ejectment; Declaration of Kip Akana, via a "Notice of Cancellation and Order to Vacate

  Residential Lot Lease No. 5582, Lot No. 121,Waianae, Oahu, Hawaii contested Case

  Docket No. 10-012".


         Plaintiff were never adequately afforded:


         A. Notice of the Rules, Regulation, Policies and Procedures of the Department

  of Hawaiian Home Lands and the Hawaiian Homes Commission as to the "Process"

  that is Due to the Plaintiff in the event of their failure to meet their obligations to maintain

  his long-term residential ground lease agreement.


         B. Counsel to advise Plaintiff of what his options or remedies are in going

  through the lease cancellation and contested case process.



  Prepared by: Premier Paralegal Services                                                 Page 11
Case 1:19-cv-00321-JAO-WRP Document 1 Filed 06/21/19 Page 12 of 14                        PageID #: 12




          C. A fair hearing to defend himself, especially without the aid of counsel, in the

  Contested Case Process.



          D. Adequate NOTICE as to their Right to Appeal the decision of the Commission

  to Cancel their lease.



          E. Adequate NOTICE as to their Right to Contested Case review.


          F. The right to appeal the "Order to Vacate".


          Defendant DHHL and HHC has NO adequate policies, procedures or

  Administrative Rules that protect the Due Process Rights of native Hawaiians living on

  long-term residential ground leases on Hawaiian Home Lands as it relates to Defendant

  DHHL's practice of evicting native Hawaiians off of lands that was expressly set aside

  for native Hawaiians to live on.



          Injury:



          Without this Court's intervention. Plaintiff, will the clear "chilling" effect of their

  Constitutional Rights to Due Process under the Fifth and Fourteenth Amendments to the

  United States Constitution.



                                               RELEIF
          WHEREBY the Plaintiffs respectfully request that this Court issue the following

  two Declaratory Judgments


          i That the Defendants failed to adequately provide even the basic fundamental

  rights of native Hawaiians to Due Process BEFORE the government seeks to take



  ?rQ};)axeA by. Premier Paralegal Services                                                  Page 12
Case 1:19-cv-00321-JAO-WRP Document 1 Filed 06/21/19 Page 13 of 14              PageID #: 13




  adverse action against native Hawaiians who have long-term residential ground lease

  on Hawaiian Home Lands.



        ii That Defendants "Breached the Trust" by failing to adequately enact policies,

  procedures and administrative rules to safeguard against the arbitrary and capricious

  evictions of native Hawaiians on Hawaiian Home Lands.


        Plaintiffs further seeks this Court to ORDER two Prospective Injunctive Reliefs:


        i. To ENJOIN the Defendants from Judicially moving to Eject the Plaintiff from his

  long-term residential ground lease; and


        ii. To Enjoin the Defendants from seeking any further actions for ejectment

  against native Hawaiians residing on Hawaiian Home Lands, until adequate policies and

  procedures and administrative rules are enacted to ensure that the Defendants act in

  accordance with the basic fundamental rights of native Hawaiians who lives on long-

  term residential ground leased Hawaiian Home Lands.




         by: Premier Paralegal Services                                            Page 13
Case 1:19-cv-00321-JAO-WRP Document 1 Filed 06/21/19 Page 14 of 14   PageID #: 14




          I DECLARE UNDER PENALTY OF PERJURY UNDER THE LAWS OF THE

  UNITED STATES OF AMERICA THAT THE FOREGOING IS TRUE AND CORRECT

  See 28 U.S.C. §1746 and 18 U.S.C. §1621.


  DATED: HONOLULU, HAWAII, June 21, 2019.




                                             John B. Hopkins,
                                             PRO SE




  Prepared by: Premier Paralegal Services                               Page 14
